ناكلا

5 أيار 2016
المراجعة - 0

25

بي يدمولع) مس ممعي
مشروع الراجف لطاقة الرياح - الملخص غير الفني باللغة العربية

جدول المحتويات

:]أ ما توعمم3 مأ 5عالاة ام3:2910م ل0عأعماع5 أمعنتهط ناملا عذ5نموع06 /لأمدمع 15 5أمعامم» 04 عاطها 156

قائمة الأشكال

الشكل 1: نظرة عامة على موقع المشروع. ممم ممم مم ممم ممم ممم مم مم ممم م ممم ممم مم ممم ممم ممم ممم مم ممم ممم ممم ممم م660 2
الشكل 2: موقع المشروع بالنسبة لموقع التراث العالمي في البتراء قم ممم مم ممم ممه ممه ممق ممه ممق ممه ممم ممه ممه م ممم مم مم0 3
الشكل 3: توربينات الرياح النموذجية ذات الارتفاع 137 م ممه ممه ممم ممه ممم م ممم ممم ممم مم ممم ممم ممم ممم ممم ممم مم ممم م 0
الشكل 4: مخطط مكونات المشروع ضمن الموقع 01
الشكل 5: نموذج صورة من قرية الطيبة تم انتاجها باستخدام محاكاة الصور الواقعية 0
الشكل 6: خطوط الضجيج لمواقع المستقبلات المتأثرة المحتملة في قرية الراجف 0

أاعهوم

«لكتلومع مذ برو دمدصبك امءزصطعع1-مملز -عععزمرط رعنسوم وصآانا تإعزه8-لم

ضمن استراتيجية الأردن التي تهدف لتنويع مصادر الطاقة وزيادة حصة الطاقة المتجددة» تم تقديم مقترحات لعدد من مشاريع الطاقة
المتجددة من قبل القطاع الخاص لوزارة الطاقة والثروة المعدنية.

تم اختيار شركة الطاقة الخضراء للطاقة المتجددة ش.ذ.م.م. (المشار إليها باسم المطوار) من قبل وزارة الطاقة والثروة المعدنية لمشروع
طاقة الرياح باستطاعة 82 ميجاواط (المشار إليه باسم 'المشروع") في محافظة معان.

تقدم هذه الوثيقة (الملخص غير الفني) ملخصاً بلغة غير فنية عن المشروع.؛ وبالتحديد تقرير نتائج دراسة تقييم الأثر البيئي والاجتماعي»
والذي تم تقديمه والموافقة عليه من قبل وزارة البيئة» والحصول على تصريح بيئي في تشرين الثاني 2015.

يحتوي تقرير الأثر البيئي والاجتماعي على المزيد من المعلومات حول المشروع والقضايا البيئية والاجتماعية التي تم أخذها بعين
الاعتبار (ارجع للفصل 6 للتفاصيل حول إشهار تقرير الأثر البيئي والاجتماعي). يحتوي التقرير على وصف للحاجة للمشروع؛ تفاصيل
حول المشروع والبدائل الرئيسية التي تم أخذها بالاعتبار؛ تقييم الآثار المحتملة من التطور المقترح على البيئة والمجتمع؛ وتفاصيل حول
أية إجراءات مطلوبة ف من الآثار البيئة العكسية الشديدة. كما يتضمن التقرير خطة الإدارة البيئية والاجتماعية والتي توضح
متطلبات المتابعة والتخفيف خلال مدة المشروع.؛ بما في ذلك المسؤوليات وأية متطلبات قانونية يتوجب أن يلتزم المطور بها.

كما تم إعداد خطة إشراك أصحاب المصلحة للمشروع؛ والتي توضح أنشطة استشارة أصحاب المصلحة والجهات المعنية» وعملية
المشاركة المخطط لها.

بدائل المشروع

خلال مرحلة تطوير المشروع؛ جرى تحديد عدد من البدائل وتحليلهاء بما في ذلك موقع المشروع.؛ والعمليات؛ والتكنولوجياء وخيار عدم

تنفيذ المشروع:

1. قامت وزارة الطاقة والثروة المعدنية بتحديد عدد من المناطق ذات الأولوية في الأردن لمشاريع تطوير مزارع
الرياح. وقد قام المطور بدراسة عدد من المواقع المحتملة في شمال وجنوب الأردن لتطوير المشروع في هذه
المناطق ذات الأولوية» وبناء على إجراء ما يلزم حول الموقع المناسب للمشروع تم اختيار منطقة الراجف. وقد تم
استبعاد المناطق الأخرى لعدة عوامل تشمل إلى جانب عوامل أخرى الإبتعاد عن المناطق مكتظة» التضاريس
الوعرة؛ بعد المسافة عن شبكة الضغط العالي الوطنية» المخاطر الزلزالية» إلخ.

2. بالإضافة لذلك لذلك؛ وبناء على عوامل فنية (المناظر الطبيعية» طبوغرافية المنطقة» قدرة الرياح» المسائل المتعلقة
بالأراضيء إلخ) والمشاورات مع عدة منظمات حكومية وغير حكومية إضافة إلى المجتمعات المحلية في المنطقة؛ تم
الاختيار النهائي للأراضي في منطقة الراجف واستثجارها. يظهر الشكل 1 أدناه الأراضي المستأجرة لتطوير
المشروع؛ المزيد من التفاصيل حول عملية شغل الأراضي موجودة في الجزء 3.4 أدناه.

3 ومن خلال تقييم الأثر البيئي والاجتماعي تمت دراسة منشآت تكنولوجيا الطاقة الشمسية والطاقة الحرارية كبدائل
تكنولوجية لطاقة الرياح.

أاعهوم

طاكذاومع هذ برمهجمجصبك امعزمطعع1-مولز -عععزمرط رع سوط الا إعزهه-لم
4. كما تم اعتبار بدائل لتصميم المشروع.؛ آخذين بالاعتبار الجوانب االفنية والبيئية والاجتماعية؛ والتي تشمل إضافة

لجوانب أخرى تأثير المشروع على الارث الثقافي والمعالم الأثرية والآثار الواقعة على المجتمعات القريبة (مثل
الضجيج ووميض الظل).

| عهوم

اكتاومع ص رمه تمدنك امعامطعع1-ممل! -عععزمرط معريامط 0 وآلالا زعزه8-له

وصف المشروع

يقع المشروع ضمن الحدود الغربية لمحافظة معان في جنوب الأردن؛ على بعد حوالي 200 كم إلى الجنوب من العاصمة عمان.
وبالتحديد؛ يقع المشروع في منطقة مرتفعات الشراه - أقرب القرى إلى موقع المشروع تشمل: (أ) قرى الراجفء ودلاغة ورصيص»ء
وتقع على الحدود الغربية من موقع المشروعء و (ب) قرية الطيبة وتقع على بعد حوالى 3 كم إلى الشمال من موقع المشروع؛ و (ج)
قرى فردخ وصدقة» وتقع على الحدود الشرقية لموقع المشروع على بعد حوالي 2.5 و 1.5 كم على التوالي كما هو مبين بالشكل (1)
أدناه.

تتكون منطقة المشروع إجمالا من مناطق كثيرة» يتباين ارتفاعها ما بين 1700-1550 متر فوق سطح البحر. يتكون موقع المشروع
إجمالا من الأراضي الجرداء التي تتخللها بعض القطاعات النباتية والأشجار المتناثرة من بقايا الغابات التي كانت تنتشر في السابق على
كامل جبال منطقة الراجف.

يمكن الوصول إلى موقع المشروع بشكل رئيسي من خلال الطريق السريع رقم 35 (ويعرف باسم "الطريق الملكي') ويد من الطرق
السريعة التي تربط محافظة معان بالعاصمة عمّان في الشمال - ولكنه ليس الطريق الرئيسي. يمر الطريق السريع رقم 35 ببعض مناطق
المشروع؛ كما توجد أيضاً طرق داخلية أخرى بالإضافة لذلك إلى بعض الطرق الزراعية الصغيرة.

تبلغ مساحة المشروع 7.6 كم2 تقريباً والتي سيتم استخدامها لتطوير مشروع طاقة الرياح باستطاعة 82 كيلوواط. وتنتشر قطع الأراضي
ال 49 والتي قامت شركة الطاقة الخضراء للطاقة المتجددة باستئجارها من أصحاب الأراضي من المجتمع المحلي (الراجفء دلاغة»
والطيبة) لتطوير المشروع (ممثلة في الشكل 1 أدناه). وتمتد هذه الأراضي على مساحة 26 كم2 وهي تمثل حدود المشروع.

بالإضافة لذلك؛ يقع المشروع على بعد 8 كم جنوب حدود موقع البتراء للتراث العالمي والذي تشتهر به مدينة البتراء والتي تتضمن
الخزنة - وهي تقع على بعد 16 كم من موقع المشروع. يظهر الشكل 2 أدناه موقع المشروع بالنسبة لموقع البتراء للتراث العالمي.

الشكل 1: نظرة عامة على موقع المشروع

أن | عهوم

اكتاومع ص رمه تمدنك امعامطعع1-ممل! -عععزمرط معريامط 0 وآلالا زعزه8-له

الشكل 2: موقع المشروع بالنسبة لموقع التراث العالمي في البتراء

هدف المشروع

اسيؤدي هذا المشروع إلى آثار بيئية واقتصادية إيجابية هامة على المستوى الاستراتيجي والوطنيء نظراً للتحديات الحالية التي تواجه

قطاع الطاقة في الأردن. هذه الآثار تعزز أهداف المشروع:

1. يفتح هذا المشروع مجالا للتنمية المستدامة» ويظهر التزام الحكومة الأردنية بتنفيذ استراتيجية الطاقة وتحقيق
المستهدفات الخاصة بمصادر الطاقة المتجددة؛

2. سيساهم هذا المشروع في زيادة أمن الطاقة من خلال الاعتماد على مصادر الطاقة المحلية؛ والمتجددة؛ والأهم من
ذلك كونها غير معتمدة على الواردات. ستلبي الطاقة المتوقع إنتاجها من هذا المشروع متوسط الاحتياجات السنوية
لأكثر من 60,000 أسرة متوسطة في الأردن؛

3 سينتج هذا المشروع طاقة نظيفة تساهم في تخفيض كلف إنتاج الطاقة عند مقارنتها بالكلف الحالية المرتبطة بالوقود
السائل» وبالتالي ستؤدي إلى تخفيض العجز المالي لدى الحكومة الأردنية؛ و

4. تعد عملية إنتاج الطاقة من خلال طاقة الرياح خالية من التلوث خلال عملية التشغيل. عند مقارنتها بالطرق المتبعة
عادة لإنتاج الطاقة الكهربائية في الأردن» يتوقع أن تقلل الطاقة النظيفة الناتجة من استهلاك الوقود السائل» وتقليل
انبعاثات غاز الدفيئة وتلوث الهواء. سيوفر المشروع أكثر من 160,000 طن من ثاني أكسيد الكربون سنوي في

الأردن.

اعهوم

اكتاومع ص رمه تمدنك امعامطعع1-ممل! -عععزمرط معريامط 0 وآلالا زعزه8-له

مكونات المشروع

يتكون المشروع بشكل رئيسي من توربينات الرياح التي تحول الطاقة الحركية للرياح (أي حركة الرياح) إلى كهرباء. يظهر الشكل 4
أدناه الشكل النموذجي لتوربينات الرياح. سيكون هناك 41 توربينة رياح تمتد على مساحة المشروع. القدرة الإنتاجية لكل توربينة رياح
0 ميجاواط ويبلغ ارتفاع محورها 80 م وقطر الجزء الدوار من المروحة 114 م (أو طول المروحة 57 م) وارتفاع القمة العليا من
التوربينة 137 م.

كما سيتضمن المشروع تمديد كابلات تحت أرضية تربط توربينات الرياح بالمحطة الفرعية الموجودة داخل الموقع. وسترتبط هذه المحطة
الفرعية بشبكة الضغط العالي الوطنية الواقعة على بعد 11 كم شرقي موقع المشروع. ستقوم شركة الكهرباء الوطنية بإنشاء خط كهرباء
علوي بقدرة 132 كيلو فولت وطول 10.5 كم لربط المشروع مع شبكة الضغط العالي الوطنية» وتم استكمال تقييم مبدئي عالي المستوى
لهذا المكون من المشروع في نيسان 2016 كملحق لحزمة المعلومات التي تم إعدادها لتقييم الأثر البيئي والاجتماعي لمزرعة الرياح.
وسيخضع خط الكهرباء هذا لتقييم إضافي للأثر البيئي والاجتماعي. وسيتم إعداده من قبل المطور بالنيابة عن شركة الكهرباء الوطنية
ووفقاً لسياسة البنك الأوروبي للإعمار والتنمية ومعايير مؤسسة التمويل الدولية.

لم يتم حتى الآن تحديد مسار خط التوصيل لشبكة الكهرباء الوطنية؛ إلا أنه من المفهوم ان هذا الخط سيكون على مسافة +/- 500 م من
المسار المشار إليه في الشكل 3 وسيكون بطول 10.5 كم تقريباً.

الشكل 3: موقع المشروع والمسار الإرشادي لخط التوصيل العلوي

راعهووم

طوذلومع مأ لررو دبك امعزمطءع7-مملح - عع عزممع عع ريوط ملالا تإعزه ج-امم
تتضمن الأبنية الأخرى والبنى التحتية للمشروع:

1. أبنية المكاتب المستخدمة للأعمال اليومية؛

1. مستودع لتخزين الآليات والمعدات؛

2 منصة للرافعات بجائب كل توربينة مستخدمة في تثبيت توربينات الرياح ولإجراء أعمال الصيانة أثناء التشغيل. تبلغ

مساحة كل منصة 1500 م2 تقريباً؛ و

3. يتعين وجود شبكة للطرق لكي يتسنى تركيب التوربينات خلال مرحلة الإنشاءء ولضمان سهولة الوصول إليها لإجراء
أعمال الصيانة أثناء التشغيل. تم تصميم الطرق الداخلية بحيث تتبع الطرق الزراعية الكائنة في منطقة المشروع قدر
المستطاع. وسيكون عرض شبكة الطرق 6 م وطولها الإجمالي 28.5 كم.

يظهر الشكل 5 أدناه مخطط مكونات المشروع المختلفة التي تم تفصيلها سابقاً

تتضمن الوظائف خلال مرحلة الإنشاء المهندسين؛ فنيو الكهرباء والميكانيك؛ المستشارين؛ والعمالة غير الماهرة (للقيام بأعمال إعداد
الموقع» دعم الأشغال المدنية؛ التركيب» صيانة الموقع). وتتضمن مرحلة التشغيل الوظائف التالية؛ العمالة الماهرة (مثل المهندسين» وفنيو
الكهرباء والميكانيك» والموظفين الإداريين) والعمالة غير الماهرة (مثل موظفي الأمنء السائقين) وذلك لدة 20 عاماً. سيقدم المطور المزيد
من التفاصيل حول العدد النهائي لفرص العمل المتوفرة لكل من العمالة الماهرة وغير الماهرة خلال مراحل المشروع إضافة إلى برامج
التدريب وبناء القدرات.

مراحل المشروع

1. مرحلة التخطيط والإنشاء (الوقت الحالي - حزيران 2018): تتضمن هذه المرحلة تحضير
تصميم مفصلء تخطيط ونقل المكونات المختلفة للمشروع إلى الموقع؛ وأنشطة التحضير في
الموقع لتركيب التوربينات والمكونات الأخرى. ستقتصر أنشطة إعداد الموقع على تجهيزات
محدودة نسبياً للتوربينات والمكونات الأخرى وتتضمن أعمال الحفرء والتسوية؛ وإعداد الموقع.

2. مرحلة التشغيل (2018 - 2038 تقريباً): تتضمن هذه المرحلة الأعمال التشغيلية اليومية
للمشروع وصيانة التوربينات وجميع الآليات الكهربائية المختلفة.

3 مرحلة وقف التشغيل (يتم تحديدها لاحقأ): من غير الواضح ما إذا كانت وزارة الطاقة والثروة
المعدنية ستتولى ملكية المشروع بعد 20 عام وتستكمل العمل به أو ما إذا كان سيتم توقيف
المشروع بشكل نهائي. وفي حالة توقيف المشروع؛ قد تتضمن أعمال التوقيف تفكيك المكونات
المختلفة للمشروع للتخلص منها بشكل نهائي.

آنا | عهوم

اكتاومع مزيممتمصبك امعتمط ع 1-ممل! -عععزمرط معرياوط 0وآلالا زعزه8-له

الشكل 4: توربينات الرياح النموذجية ذات الارتفاع 137 م

أأنا | عهوم

«لكتلومع مذ برو دمدصبك امءزصطعع1-مملز -عععزمرط رعنسوم وصآانا تإعزه8-لم

الشكل 4: مخطط مكونات المشروع ضمن الموقع

ألأنا | عهوم

طاكذاومع هذ برمهجمجصبك امعزمطعع1-مولز -عععزمرط رع سوط الا إعزهه-لم
تقييم الأثر البيئي والاجتماعي؛ مشاركة المساهمين الرئيسيين: واختيار أرض المشروع

عملية تقييم الأثر البيئي والاجتماعي
تمت عملية تقييم الأثر البيئي والاجتماعي مع أخذا العوامل التالية بعين الاعتبار:

1. الحصول على الموافقة البيئية الأردنية للحصول على التصريح البيئي؛ والإطار القانوني الذي يتضمن 'تعليمات تقييم
الأثر البيئي رقم. (37) للعام 2005"؛ و

2 السياسة البيئية والاجتماعية 2014 للبنك الأوروبي للإعمار والتنمية» والتي تتضمن مجموعة متكاملة من متطلبات

الأداء التي تغطي جوانب أساسية من القضايا والآثار البيئية والاجتماعية.
إجراءات الحصول على التصريح البيئي

تتم إجراءات الموافقة البيئية وتحصيل التصريح البيئي لهذا المشروع بموجب 'قانون الحماية البيئية رقم. (52) للعام 2006 'تعليمات
تقييم الأثر البيئي رقم. (37) للعام 2005". و'تعليمات اختيار مواقع مشاريع التنمية لعام 2012". وتتألف من عدد من الخطوات الأساسية:

1. تقديم طلب الموافقة على الموقع واتخاذ القرار: يقدم المطور الطلب لوزارة البيئة بنية تنفيذ تطوير المشروع وتحدد
وزارة البيئة ملائمة الموقع للمشروع المقدم.

2 قرار دراسة الخيارات/ متطلبات تقييم الأثر البيئي: كجزء من قرار الموافقة على الموقع؛ تحدد وزارة البيئة وجوب
إجراء تقييم الأثر البيئي والاجتماعي لمشروع التطوير المقترح وطبيعة هذا التقرير.

وبناء عليه؛ تمت الموافقة على موقع المشروع من قبل وزارة البيئة بشرط القيام بدراسة متكاملة لتقييم الأثر البيئي قبل البدء بأعمال
الإنشاء والتشغيل.

3 مراحل دراسة تقييم الأثر البيئي: تتألف دراسة تقييم الأثر البيئي والاجتماعي من مرحلتين:

1. مرحلة تحديد النطاق: تتضمن هذه المرحلة إجراء جلسة تحديد النطاق وتقديم تقرير نطاق الأعمال/ الصلاحيات
والموافقة عليه من قبل وزارة البيئة للدراسة. تم عقد جلسة تحديد نطاق أعمال المشروع بتاريخ 3 أيلول 2013:
وبالإضافة لذلك تم تقديم تقرير نطاق الأعمال إلى وزارة البيئة» التي اعتمدته في 3 تشرين الثاني 2013.

2. مرحلة التقييم: وهي تتضمن إجراء دراسات الوضع الحالي؛ تقييم الأثرء وإعداد خطة للإدارة البيئية.

3. تم تنفيذ مرحلة التقييم وفقاً لنطاق الصلاحيات الموافق عليه من قبل وزارة البيئة.

4. الموافقة على تقييم الأثر البيئي: بعد تقديم وثيقة تقييم الأثر البيئي والاجتماعيء تقوم وزارة البيئة بمراجعة التقرير»ء
وإما أن تتم الموافقة عليه ومنح التصريح البيئي للمشروع أو رفضه. تم تقديم تقييم الأثر البيئي لوزارة البيئة والموافقة

عليه بتصريح بيئي تم منحه بتاريخ 25 تشرين الثاني 2015.

“زا | عووم

(عتاومع مذ نمه جتدصبك امعزمطءعآ-مملز -عععزمرع بعريوع 0وزلالا [عزه8-لم
عملية إشراك أصحاب المصلحة

يعد إشراك أصحاب المصلحة والتشاور معهم جزءاً ضرورياً من عملية تقييم الأثر البيئي والاجتماعيء وهي متطلب ثابت في الإطار
القانوني لعملية تقييم الأثر البيئي في الأردن. كما أنها المتطلب العاشر للأداء للبنك الأوروبي للإعمار والتنمية» والتي تحدد توصيات
محددة لمشاركة أصحاب المصلحة لضمان مشاركة أصحاب المصلحة في القضايا البيئية والاجتماعية التي تؤثر عليهم من خلال إشهار
المعلومات المتعلقة بالمشروع والمشاورات مع أصحاب المصلحة.
تم إجراء الاستشارات وعملية الإشراك وفقاً للمتطلبات التنظيمية في الأردن وأفضل الممارسات الدولية. تم تحضير خطة لإشراك أصحاب
المصلحة من أجل تحديد أصحاب المصلحة الأساسيين للمشروع. والإعداد لعملية إشراك أصحاب المصلحة المخطط لها التي سيتم تنفيذها
خلال المشروع كما هو ملخص أدناه (ارجع إلى الفصل 6 لتفاصيل حول تقرير خطة إشراك أصحاب المصلحة):
1. إشراك المجتمع المحلي بهدف تقديم معلومات عن برنامج المشاركة؛ وآخر المستجدات المتعلقة بأنشطة المشروع:
فرص العمل وإجراءات التوظيفء إلخ.
2. إشراك فئات محددة من أصحاب المصلحة (والتي تشمل الهيئات الحكومية المحلية والوطنية والمنظمات غير
الحكومية) فيما يخص المعلومات المتعلقة بتنفيذ خطة الإدارة البيئية والاجتماعية إضافة إلى معلومات أخرى.
3 إشراك فئات أخرى من أصحاب المصلحة ممن قد يكون لهم مصالح أثناء تنفيذ المشروع (كالهيئات الحكومية المحلية
والوطنية؛ المنظمات غير الحكومية» مؤسسات البحوث والمؤسسات الأكاديمية» إلخ)؛ و

4. كما تم في خطة إشراك أصحاب المصلحة تحدد آلية للتظلم/ الشكاوى حول المشروع لجميع أصحاب المصلحة.

اختيار أرض المشروع

تضمنت عملية اختيار أرض المشروع السير بالإجراءات اللازمة التي تضمنت مشاورات مع عدد من المنظمات الحكومية وغير
الحكومية. وقد كان الهدف منها تحديد أية آثار محتملة كبيرة (بما فيها الآثار البيئية والاجتماعية) والتي يمكن تفاديها أو تقليلها في مرحلة
مبكرة من أجل الإختيار المناسب للأرض في منطقة الراجف.

بعد ذلك» قام المطور بمقابلة وجهاء المجتمع المحلي والقيام بمشاورات ونقاشات مستفيضة مع المجتمع المحلي في المنطقة (الراجف»
ودلاغة ورصيصء والطيبة بشكل رئيسي). وقام وجهاء المجتمع المحلي بمساعدة المطور في تحديد الأراضي في المنطقة القابلة
للاستئجار للمشروع المقترح. قامت شركة الطاقة الخضراء للطاقة المتجددة بداية باختيار الأراضي المتلاصقة التي لا تمتد على مساحة
كبيرة؛ إلا أن هذا الخيار لم يكن قابلا للتنفيذ بسبب عدد من العوامل التي وجب أخذها بالاعتبار أثناء عملية اختيار الأراضي. تتضمن هذه
العوامل إلى جانب عوامل أخرى: (أ) قطع الأراضي الملائمة فنياً لتطوير المشروع (من ناحية المناظر الطبيعية» طبوغرافية الأرض»
قدرة الرياح)؛ (ب) توفر معلومات الاتصال لمالكي الأراضي من أجل التفاوض على عقود الاستئجار» (ج) قطع الأراضي التي يرغب
مالكوها بتأجير الأرض لتطوير المشروع؛ (د) قطع الأراضي التي لا ترتبط بقضايا إرث معقدة؛ وغيرها.

بناء على ما سبق (إضافة إلى عوامل فنية أخرى)» تم اختيار 49 قطعة أرض ليتم استئجارهاء وقام المطور بتوقيع 49 عقد استئجار مع
المالكين لمدة 29 عام (منذ العام 2011) وتسجيل هذه العقود في دائرة الأراضي والمساحة في محافظة معان. تمتد قطع الأراضي ال 49
على مساحة 26 كم” والتي تمتل حدود المشروع كما هو موضح في الشكل 1 سابقاً.

فيما يتعلق بخطوط التوصيل العلوية لشبكة الكهرباء الوطنية» فينبغي القيام بالمزيد من الزيارات الميدانية والمشاورات لتحديد استعمالات
الأراضي التي يتم تنفيذها على الموقع من قبل المجتمع المحلي والقبائل البدوية. عند الضرورة؛ سيتم إعداد إجراءات التخفيف المناسبة

*« | عهووم

طوذلومع مأ لررو دبك امعزمطءع7-مملح - عع عزممع عع ريوط ملالا تإعزه ج-امم
لضمان عدم تأثر المجتمع المحلي والقبائل البدوية سلب بخطوط التوصيل العلوية. وتتضمن هذه الإجراءات قدرة المجتمع المحلي والبدو
على القيام بأنشطة الرعي والأنشطة الزراعية ضمن مسار خطوط التوصيل العلوية.
كما تم التوضيح مسبقاً في دراسة تقييم الأثر البيئي والاجتماعي لمزرعة الرياح؛ يتطلب من شركة الكهرباء الوطنية بخصوص استملاك
الأراضي التي ستقام عليها أبراج الشبكة الإلتزام بمتطلبات 'قانون شغل الأراضي رقم. (12): 1987" والتعديلات التابعة له» والذي يرد
فيه تفصيل إطار العمل لعملية استملاك الأراضيء والتي تضمن متطلبات الإعلان» تحديد قيمة التعويضات العادلة» إجراءات المفاوضات
مع أصحاب الأراضيء إجراءات التظلم وفض النزاعات. إضافة لذلك؛ يحدد قانون الكهرباء العام رقم. 64 لعام 2002 وتعديلاته
الإجراءات التي ينبغي اتباعهاء والذي يعكس بشكل كبير قانون استملاك الأراضي.
ستقوم شركة الكهرباء الوطنية بتنفيذ مسح لتحديد المسار الأفضل (أو خيارات للمسار الأفضل) لخطوط التوصيل العلوية. وتتضمن هذه
الدراسة تقييماً لملكية الأراضي. يوجد لدى شركة الكهرباء الوطنية قسم للتنسيق مع مالكي الأراضي فيما يخص احتياجات استملاك
الأراضي.
يرد أدناه مزيد من التفاصيل حول الإجراءات التي تقوم بها شركة الكهرباء الوطنية لتحديد تصميم المسار النهائي لخطوط التوصيل العلوية
واستملاك الأراضي وعملية التعويض:

إجراءات استملاك الأراضي والتعويض التي تنفذها شركة الكهرباء الوطنية لخطوط التوصيل العلوية
(المادة 6) من قانون2 . ستبدأ شركة الكهرباء الوطنية بهذه الخطوة من خلال تقديم نسخة عن القرار وخطة شغل الأرض لتسجيل
شغل الأراضي: تحديد2 الأراضي (دائرة الأراضي والمساحة) لتقديم المسار المبدئي مع حد فاصل بطول +/- 500 م وطلب ملكية
الحيازة في سجل الأرض ضمن هذه المنطقة. تتطلب هذه العملية عادة حوالي شهر واحد. بدأت شركة الكهرباء الوطنية بهذا
الأراضي والدراسة الإجراء وتواصلت مع دائرة الأراضي والمساحة في الأسبوع الأول من شهر أيار 2016.

المبدئية
. ستقوم شركة الكهرباء الوطنية بإنشاء سجل لملكيات الأراضيء والمحاصيل في الأراضي الزراعية؛

والأبنية لتحديد المستوى المعقول للتعويضات لقطع الأراضي الواقعة ضمن مسار خط التوصيل.

. ينبغي على شركة الكهرباء الوطنية كمطور للمشروع العمل مع ممثلين من الهيئات المحلية وإنشاء لجنة
لتحديد المزايا العامة للمشروع إضافة إلى الاتفاق على المستوى المناسب للتعويضات للأشخاص المتأثرين
بالمشروع. تشمل الهيئات التي قد تقدم المساعدة بحسب الحاجة: وزارة المالية» وزارة البلديات» دائرة

الأراضي والمساحة» وزارة الزراعة» ووزارة البيئة.

ها | عووم

عملية تطوير المشروع
(أي خطوط التوصيل
العلوية) والدراسات
المفصلة

(المادة 4) من قانون
شغل الأراضي و(المادة
3) من قانون الكهرباء
إعلان الشغل للمنفعة
العامة

إنشاء خطوط التوصيل
العلوية

أنه | عهوم

طادذاومع مآ ب ناك امعامطعع1-ممل! - عع عزممع ععسروط لآلالا تزعزه-ام

. في الوقت ذاته؛ تعلن شركة الكهرباء الوطنية عن عطاء في الصحف المحلية لطلب تقديم عرض من
متعهدين محليين للقيام بالتقييمات والمسوحات المطلوبة للموقع؛ واستكمال التصميم» وبناء خطوط التوصيل
العلوية. تخضع عملية المشتريات للإجراءات الحكومية وتمنح شركة الكهرباء الوطنية العطاء للمناقص
الأكثر ملائمة.

. يقوم المتعهد بتنفيذ الدراسات والمسوحات للموقع (طبوغرافية الأرضء خصائص التربة» البنية التحتية
والمرافق. إلخ.).

.ينبغي عند إعداد التصميم النهائي اعتبار المبدأ الرئيسي وهو تجنب شغل الممتلكات الخاصة بالحد الممكن»

أو تقليله عند الضرورة.

.يعد المتعهد التصميم النهائي للمسار.

. ينبغي على شركة الكهرباء الوطنية قبل البدء بأعمال الإنشاءء الإعلان في صحيفتين يوميتين على الأقل
أنه خلال 15 يوماً سيبدأ العمل على خطوط التوصيل العلوية. وينبغي أن يحدد الإعلان قطع الأراضي التي
سيتم بناء الخطوط عليها.

. وعلى أصحاب الأراضي الذين يرغبون باستلام التعويضات تقديم الطلبات فور تشغيل خطوط التوصيل
العلوية.

. بعد فترة ال 15 يومء تبدأ أعمال الإنشاء ويتم تحديد التصميم النهائي (كما تم البناء) للخطوط بناء على
الأشغال الفعلية على الموقع حيث أن المتعهد قد يضطر إلى تعديل التصاميم لتجنب العوائق المحتملة.

. يتم تشغيل خطوط التوصيل العلوية.

.بعد التصديق النهائي من قبل دائرة الأراضي والمساحة ولجنة تقييم الأراضيء يتطلب التصديق من
مجلس الوزراء.

«لدتلومع مذ روه جدصسك امءزصطعع1-مملز -عععزمرع رعسسوم لصتالا إعزه8-له

(المادة 9 والمادة 10) . يقدم أصحاب الأراضي طلب التعويض بعد تشغيل خطوط التوصيل العلوية

من قانون شغل لمعه 7 5 5 5
5 . تقدم شركة الكهرباء الوطنية لكل من أصحاب الأراضي المتأثرين بيان بالتعويض يسجل خسارة
الأراض المادة
اضي و ( الممتلكات بالتحديد (النوع؛ الأبعاد الفعلية» وقيمة الاستبدال) أو مصدر المعيشة وتحديد التعويض الواجب
44) من قانون أثر بالتا
( لهذه الخسارة لكل من أصحاب الملكية. إذا قام صاحب الأرض المتأثر بالتأكيد على محتويات البيان وقبول
الكهرباء: الإعلان عن 020000 5
التعويض المقدم؛ يقوم بالتوقيع على البيان.
قرار الشغل والمفاوضة
على التعويض .وفقاً للمادة 9 من القانون» يمكن إجراء المفاوضات بين شركة الكهرباء الوطنية ومالكي الأراضي

مباشرة إلى أن يتم الوصول إلى اتفاق. إلا أن قيمة التعويض يتم تحديدها بناء على تقييم الأرض ويتم تحديد
التعويضات من قبل اللجنة.

.يقوم فريق شغل الأراضي في شركة الكهرباء الوطنية بمراقبة وصول المبالغ المالية لضمان وصول
المبالغ للمستفيدين.

. في حال عدم الوصول إلى اتفاق بين الفريقين» يتم تحويل القضايا إلى المحكمة الرئيسية التي تملك
صلاحية قضائية في هذا المجال وللمحاكم الأعلى عند اللزوم.

وسيكون هناك مراقب خارجي من فريق الإقراض مع شركة الكهرباء الوطنية خلال دراسة تقييم المسار وفي النقاشات اللاحقة حول
أنشطة المراقبة وتعيين المسار المرتبطة بإنشاء خط التوصيل.

تم إعداد تقييم بيئي واجتماعي عالي المستوى لمكون المشروع هذا كملحق لحزمة معلومات دراسة تقييم الأثر البيئي والاجتماعي لمزرعة
الرياح كما ورد في الجزء 2 أعلاه.

انها | عهوم
«لكتلومع مذ برو دمدصبك امءزصطعع1-مملز -عععزمرط رعنسوم وصآانا تإعزه8-لم

ملخص للوضع الحالي البيئي والاجتماعي والآثار المحتملة

تتألف دراسة تقييم الأثر البيئي والاجتماعي من تقييم الوضع الحالي البيئي والاجتماعي وتقييم للآثار. تم تحديد إجراءات التخفيف الواردة
في خطة الإدارة البيئية والاجتماعية للآثار المحتملة الكبيرة» وأهمية الآثار المتبقية التي تم تحديدها. وتم إعداد تقييم الأثر بناء على منهجية
تقييم تم تطويرها لتعكس الممارسات الأفضل الحالية.

قدمت دراسة تقييم الأثر البيئي والاجتماعي للمهندسين والمصممين معلومات هامة تتعلق بحساسيات الوضع الحالي للمصادر البيئية
والاجتماعية التي قد تتأثر بالتطوير المقترح. تم تطوير التصميم مع الأخذ بعين الاعتبار هذه الحساسيات وتجنب الآثار البيئية السلبية كلما
لزم الأمر. يرد لاحقاً تفصيل نتائج تقييم الوضع الحالي وتقييم الأثر.

تقييم الوضع الحالي البيني والاجتماعي والآثار عليهما
020.1 المناظر الطبيعية والبصرية

يمكن وصف المشهد في موقع المشروع بالجاف مع نتوءات صخرية متكررة على سفوح الجبال. ويعتبر موقع المشروع منطقة جرداء
بشكل كبير مع قليل من شرائح النباتات والأشجار المتناثرة. بالإضافة لذلك تشمل أهم المستقبلات البصرية في المنطقة القرى المحيطة
بموقع تطوير مزرعة الرياح وموقع التراث العالمي في البتراء - وهو موقع سياحي أساسي في الأردن معروف بمدينة البتراء والخزنة.
وقد تم أخذ هذه المستقبلات البصرية بالاعتبار عند تنفيذ دراسة تقييم الأثر البيئي والاجتماعي.

يعد الأثر الرئيسي المتوقع من المشروع خلال مرحلة التشغيل؛ ويتعلق بتفاعل المشروع مع معالم المكان للمناظر الطبيعية المحيطة وأي مستقبل
بصري رئيسي قد يكون موجوداً.

أجريت لدراسة هذا الأثرء نمذجة المشهد البصري لهذا المشروع من خلال برنامج يهدف إلى تحديد عدد التوربينات التي قد تكون ظاهرة
من المناطق المجاورة. وقد كانت أهم المخرجات لهذا التقييم متعلقة بالجزء المرتبط بموقع التراث العالمي في البتراء» حيث يوجد المستقبل
البري الحساس الأكثر أهمية (مدينة البتراء)» ولم يتم تحديد رؤية لمزرعة الرياح من البتراء» وذلك لأنها تقع في قاع الوادي المحاط
بأودية وجبال جانبية بجوانب حادة. إلا أن مستوى الإبصار سيكون واضح ضمن المنطقة المحيطة بموقع البتراء للتراث العالمي» انظر
الشكل 6 أدناه.

ذا | عهوم

(كتاومع مزيمعدمصبك امعامطق ع1-مول اسع عزمرط عع سوط لوآلا زعزه8-لم

5000

الشكل 6: صورة محاكاة من جبل هارون (ضمن حدود موقع البتراء للتراث العالمي) باتجاه موقع المشروع
(المصدر!3:4 600916 : مع محاكاة للمشروع باستخدام برمجية ©0570« آلالا)

من المهم الإشارة إلى أن شركة الطاقة الخضراء للطاقة المتجددة قد حصلت على موافقة سلطة إقليم البتراء التنموي السياحي لتطوير
المشروع - وهي الهيئة الحكومية المسؤولة عن موقع البتراء للتراث العالمي في الأردن. كما تم عقد المشاورات مع ممثلين عن اليونسكو.
قدمت شركة إكو كونسلت 00851014© 200 لليونسكو ملخصاً عن المشروع إضافة إلى مخرجات التقييم البصري كما هو وارد في تقييم
الأثر البيئي والاجتماعي. وقد كان الرد المبدئي أنه نظرأً لموقع المشروع الواقع خارج موقع البتراء للتراث العالمي والمنطقة المحيطة
بالمشروع؛ فلا يوجد أي قضايا تثير القلق. وقد وافق رئيس مجلس المفوضين على التنسيق بشكل مباشر مع اليونسكو لمناقشة هذه المسألة
وسيتم إطلاع وزارة السياحة والآثار على جميع المستجدات.

كما تم إجراء التقييم بتحليل بصري للمشروع من القرى القريبة التي يتوقع رؤية التوربينات منها. وهي تشمل الراجفء ودلاغة
ورصيصء والطيبة» وفردخ» وصدقة. توصل التقييم أنه يمكن رؤية 15 من التوربينات من الأجزاء المرتفعة من قرى طيبة والراجفء
اما القرى الاخرى: فيمكن رؤية حوالي 5 توربينات فقط. كما تم إعداد محاكاة واقعية للصور من هذه المستقبلات لتحديد كيف ستبدو
التوربينات. يظهر أدناه مثال على إحدى صور المحاكاة الواقعية من قرية طيبة.

بناء على المشاورات التي تم عقدها مع ممثلي المجتمع المحلي؛ تم تقديم نتائج التقييم البصري ومناقشتها. ولم يتم تقديم أي اعتراضات
بالنسبة للآثار البصرية للمشروع على هذه القرى.

/« | عووم
اكتاومع مزيممتمصبك امعتمط ع1-مملال ع ععزمرط معريامط لوالا زعزه8-لم

الشكل 7: نموذج صورة من قرية الطيبة تم انتاجها باستخدام محاكاة الصور الواقعية
2. استعمالات الأراضى

لا يتعارض موقع المشروع مع أية استعمالات للأراضي كما هو محدد في مخططات المؤسسات الحكومية المختلفة (متل وزارة الشؤون
البلدية» وزارة البيئة» وزارة الزراعة؛ إلخ). وحيث أنه لا يوجد تعارض للم أية استعمالات رسمية مذ اضي والت
البلدية» وزارة البيئة» وزارة الزراعة» إلخ). وحيث أنه لا يوجد تعارض للمشروع مع أية رسمية مخطط اضي و

تحددها الهيئات الحكومية أعلاه» فلن تكون هناك آثاراً من المشروع على الاستعمال الرسمي للأراضي.

اما فيما يتعلق بالاستخدام الفعلي للأراضي في موقع المشروع. فقد تم إجراء عدد من الزيارات الميدانية إضافة إلى المباحثات المفصلة مع
المجتمعات المتأثرة لتحديد ما إذا كان موقع المشروع ذو قيمة لهذه المجتمعات. وبناء عليه تم التوصل إلى أن المجتمع المحلي في
الراجف ودلاغة ورصيص يقوم بأنشطة زراعية وأنشطة رعوية خلال أوقات محددة من العام في موقع المشروع (عادة بين شباط
وتموز). بالإضافة لذلك؛ تعرف المنطقة بوجود القبائل البدوية فيها خلال أوقات معينة من العام (عادة بين نيسان وأيلول) حيث يقومون
بأنشطة زراعية ورعوية مختلفة - إلا انهم لا يستقرون في المنطقة ذاتها كل عام.

فيما يتعلق بالاستعمالات غير الرسمية للأراضيء فقد يؤثر تطوير المشروع على الأنشطة التي يتم القيام بها حالياً من قبل المجتمع المحلي
والبدو في المنطقة. إلا ان هذه الآثار ضئيلة وغير هامة» حيث تحتل مكونات المشروع مساحة ضثيلة (حوالي 67؟ من الأراضي
المستأجرة و 902 من إجمالي مساحة المشروع) - ولذلكء يمكن الاستمرار بأنشطة الزراعة والرعي الحالية التي يقوم بها المجتمع المحلي
في أماكن أخرى غير مشغولة. بالإضافة لذلك» وبناء على مشاورات تم عقدها مع ممثلي المجتمع المحلي والبدو فلا يوجد اعتراض على
هذه الآثار.

واخيرأء تفرض خطة الإدارة البيئية والاجتماعية على مشغل المشروع السماح للبدو والأفراد من المجتمع المحلي بالاستمرار بالأنشطة
الزراعية وأنشطة الرعي في منطقة المشروع. ويلتزم المطور بهذه القضية حيث أنها واردة كأحد الشروط في اتفاقيات استئجار الأراضي
التي تم توقيعها مع مالكي الأراضي من المجتمع المحلي.

وسيحتوي نظام الإدارة البيئية والاجتماعية للمشروع على إطار عمل لشغل الأراضي والتعويض وذلك لضمان وجود آلية لاستمرار
الممارسات الجيدة في حال وجود حاجة غير متوقعة لاستعمال الأراضي أو أية قضايا قد تظهر أثناء العمل بالمشروع.

3 جيولوجية وهيدرولوجية المنطقة (التربة والمياه الجوفية)

ترتبط الآثار الوحيدة المحتملة خلال مرحلتي الإنشاء والتشغيل للمشروع على جيولوجية وهيدرولوجية المنطقة بالإدارة غير الصحيحة
للنفايات (النفايات الصلبة» مياه الصرف الصحيء والنفايات الخطرة:؛ إلخ) والتي قد تلوث التربة وبالتالي تلوث مصادر المياه الجوفية.
أ/م | عهوم

مد تلومع مأ بمهددبك امعامطعع1-ممل -عععزمرط ععريوم 0صآلالا إعزه8-ام
تم تحديد إجراءات التخفيف الملائمة ليتم أخذها بعين الاعتبار خلال مرحلتي الإنشاء والتشغيل لضمان التعامل الصحيح مع النفايات (مثال»
الإدارة المناسبة للنفايات» التخزين الصحيح للمواد الخطرة؛ إلخ) والذي سيقلل من تلوث المصادر المائية» وتلوث التربة وأثاره على
مصادر المياه الجوفية.

2.4 التنوع الحيوي

يعتبر موقع المشروع ذو أهمية بيئية منخفضة نظراً لطبيعته؛ حيث أن المنطقة جرداء ومتصحرة مع القليل من الزروع والأشجار
المتناثرة التي كانت سائدة في جبل الراجف بأكمله. لقد تدهور الموقع بشكل كبير بسبب أنشطة الرعي الجائرء وقطع الأشجار وأعمال
الحراثة» التي استمرت على الأرجح على نطاق واسع في جميع أنحاء الموقع لعدة عقود.

بالإضافة لذلك؛ فإن معظم فصائل الحيوانات والنباتات التي تم تسجيلها تعد الأقل مدعاة للقلق وشائعة في هذه المواطن؛ إلا أن هناك قضية
هامة ينبغي أخذها بالاعتبار وهي السلحفاة اليونانية والتي تعد مهددة بالانقراض على المستوى الوطني والتي تم تسجيل وجودها في موقع
المشروع.

قد تؤدي أعمال تحضير الموقع خلال مرحلة الإنشاء إلى إزعاج الموائل الحالية للحيوانات؛ إلا أن هذه الآثار تعتبر ضئيلة نظراً للأهمية
البيئية المتدنية للموقع. إلا أنه ونظرأً لوجود السلحفاة اليونانية ضمن الموقع فسيتم إعداد إجراءات تخفيف لضمان تجنب أو تقليل الآثار
المحتملة.

ينبغي تحديد إجراءات التخفيف؛ مثل الممارسات الصحيحة؛ وسيتم تنفيذ هذه الإجراءات خلال مرحلتي الإنشاء والتشغيل للمشروع.
تتضمن هذه الممارسات على سبيل المثال» منع العمال من الصيد في جميع الأوقات؛ ضمان التخزين والتخلص من النفايات بشكل صحيح»
وغيرها. بالإضافة لذلك» ينبغي تنفيذ دراسة مفصلة قبل البدء بأية أعمال إنشائية لتحديد وجود أية سلاحف ضمن مناطق الإنشاء. وفي
حال وجود أية سلاحفء يتم نقلها خارج موقع المشروع إلى موقع مستقبل مناسب.

2.5 الطيور

تم إجراء دراسة للوضع الحالي للطيور في موقع المشروع خلال أربعة فصول مختلفة وتشمل ربيع 2012؛ خريف 2012 خريف
3» وربيع 2015. وقد كان الهدف من هذه الدراسة مراقبة وتسجيل عدد وسلوك الطيور المهاجرة والمقيمة المحلقة ضمن موقع
المشروع. تم القيام بالمراقبة لمدة 547 ساعة خلال فصل الربيع و 250 ساعة خلال فصل الخريف. وبلغ إجمالي عدد الطيور المهاجرة
المستهدفة خلال الدراسات 11,000 والتي تنتمي ل18 فصيلة.
توصلت الدراسة إلى ان موقع المشروع لا يقع ضمن منطقة ذات حساسية عالية كما هو موضح أدناه. عند مقارنة النتائج مع مناطق
أخرى في الأردن حيث تم إجراء دراسات مماثلة من قبل مطورين آخرين لمزارع الرياح (وحيث توافرت البيانات) تظهر النتائج التالية:
1. يعتبر عدد الطيور المهاجرة التي تم تسجيلها قليل نسبيأء وبالأخص عند مقارنتها بمناطق أخرى أقرب لمنطقة وادي

الأردن وحدودها (وهو المسار الرئيسي لهجرة الطيور). يوجد في تلك المناطق أعداد أكبر وأكثر تنوعاً من الطيور

المهاجرة المحلقة التي تم تسجيلها. وحيث أن المشروع يقع في منطقة بعيدة عن منطقة وادي الأردن وحدودهاء فلا تعتبر

منطقة المشروع معبراً أساسيأً للطيور المهاجرة؛ و
2. أعداد فصائل الطيور المقيمة وأنشطتها في موقع المشروع أدنى بشكل كبير عند مقارنتها مع مناطق أخرىء وبالأخص

المناطق القريبة من مناطق الطيور المهمة في الأردن» حيث تم في تلك المناطق تسجيل عدد أكبر من الفصائل ونشاط

أكبر للطيور وخصوصاً تلك التي تملك حالة حماية خاصة (مثل النسر الأسمر). تم تحديد جوانب إضافية للتقييم من أجل

أله | عووم

اوتاومع مز بره ةدنك امعاصجعء ع7 -وملز سعععزمرم معسسمع 0رآلالا زعزه8ا-له
تنفيذ المبدأ الاحترازي فيما يتعلق بوجود الطيور في المنطقة وسيتم تنفيذ تقييم مستمر لهذه الفصائل (وتشمل صقر غزال
وعقاب السهوب).

يعد الأثر الأكبر على الطيور خلال مرحلة التشغيل ويرتبط بشكل رئيسي بمخاطر التصادم والارتطام على كل من الطيور المهاجرة و
الطيور المقيمة المحلقة. وقد يكون لها آثار كبيرة على فصائل معينة تملك حالة حماية عالمية/ محلية.

يتطلب تقييم الأثر البيني والاجتماعي من أجل الحد من هذه الآثار تنفيذ خطة لمراقبة الطيور خلال مرحلة التشغيل للمشروع. ينبغي تنفيذ
المراقبة بشكل مستمر من قبل علماء طيور وبشكل رئيسي خلال فصلي الربيع والخريف. إن الهدف من هذه المراقبة هو تجنب الاصطدام
من خلال إيقاف التوربينات من قبل المراقبين في الحالات التي تشكل خطرأ على قائمة من الفصائل التي تشكل مصدراً للقلق والتي تم
تحديدها. بالإضافة لذلك. ينبغي تعزيز خطة المراقبة بخطة للبحث عن الطيور النافقة يتم تنفيذها خلال مرحلة التشغيل لإظهار فعالية
المراقبة وتقدير عدد الطيور التي تموت سنوياً بسبب التوربينات. المزيد من التفاصيل حول المراقبة وخطة البحث عن الطيور النافقة
موجودة في خطة الإدارة البيئية والاجتماعية. كما سيتم تنفيذ الدراسات قبل عملية الإنشاء في الموقع في العام 2016.

6. الخفافيش

تم تنفيذ مسح للخفافيش في موقع المشروع. ووجد أن نشاط الخفافيش ضئيل جدأء حيث أن هنالك فصيلة واحدة فقط تم تسجيلها بنشاط
منخفض. هذه الفصيلة لا تعد مصدر للقلق وهي الفصيلة الأكثر شيوعاً في الأردن. يعود هذا النشاط المنخفض إلى الخصائص الطبيعية
لموقع المشروع حيث أنه أجرد ويحتوى على كمية ضئيلة من الغطاء النباتي» والذي لا يوفر بيئة غذائية جاذبة للخفافيش.

تقع الآثار الأهم على الخفافيش خلال مرحلة التشغيل وتتمثل في مخاطر اصطدام وارتطام الخفافيش بدوارات توربينات الرياح أثناء
عملها. إلا أن نشاط الخفافيش ضمن موقع المشروع ضثيلء ولذلك؛ فإن هذه الآثار تعد ضئيلة وغير هامة. كما سيتم تنفيذ الدراسات قبل
عملية الإنشاء في الموقع في العام 2016.

7 الآثار والتراث الثقافي

فيذ دراسة للآثار والتراث الثقافي لموقع المشروع من قبل دائرة الآثار. حددت هذه الدراسة 18 موقعاً تم اعتبارها ذات أهمية أثرية
تقع ضمن منطقة المشروع بشكل عام (يقع 6 منها فقط ضمن الأراضي المستأجرة). تشمل هذه المواقع بقايا طرق هياكل مباني» عناصر
معمارية؛ إلخ تعود لعصر الأنباط/ الرومان.

تعتبر هذه المواقع ذات أهمية نظراً لقيمتها الأثرية والثقافية» إلا أنها لا تعد نادرة او مميزة كما أنها-وهو الأهم- لن تتأثر بتطوير
المشروع. ويمكن إيجاد مثل هذه المواقع بشكل كبير في منطقة البتراء والمناطق الجبلية الأخرى في الأردن.

تم في التصميم المفصل للمشروع تفادي اختيار المواقع الأثرية لأي من مكونات المشروع (والتي تشمل التوربينات: الطرق؛ المحطة
الفرعية؛ المستودعء إلخ) ضمن هذه المناطق المحددة إضافة إلى وجود منطقة كافية محيطة بها. بالإضافة لذلك» وخلال مرحلة الإنشاء» تم
تحديد إجراءات تخفيف مناسبة والتي تشمل على سبيل المثال التخطيط الملائم لأنشطة الإنشاء من/ إلى الموقع لتفادي هذه المناطق؛ منع
حركة المركبات بالقرب من هذه المناطقء إلخ. بالإضافة لذلك؛ سيتم تنفيذ إجراءات اكتشاف الآثار بالصدفة خلال عملية الإنشاء لإدارة
مخاطر إيجاد أية آثار بشكل ملائم.

8. نوعية الهواء والضجيج

ألأ/م | عهوم

طوذلومع مأ لررو دبك امعزمطءع7-مملح - عع عزممع عع ريوط ملالا تإعزه ج-امم
قد تؤدي أعمال الإنشاء إلى رفع مستوى الغبار والدقائقيات العالقة» والذي سيؤدي بشكل مؤقت إلى التأثير على نوعية الهواء. ومن
المتوقع أن يؤدي استخدام الآليات والمعدات إلى رفع مستوى الضجيج والاهتزازات ضمن موقع المشروع وما يحيطه. وقد تم تحديد
إجراءات التخفيف المناسبة للتحكم بالضجيج والغبار. وهي تتضمن على سبيل المثال رش مناطق الإنشاء بالمياه بشكل مستمرء والتعامل
المناسب مع أكوام الردم؛ واستخدام كاتمات الصوت المصانة بشكل جيد للآليات والمعدات المتسببة للضجيج.

و البنية التحتية والمرافق

1. المصادر المائية: سيتم توفير المصادر المائية للمشروع على الأغلب من شبكة مياه وادي موسى. وستكون المتطلبات
المائية للمشروع خلال الإنشاء والتشغيل ضئيلة ومن المتوقع توفيرها بسهولة دون الضغط على المستخدمين الحاليين.

2. مرافق مياه الصرف الصحيء النفايات الصلبة؛ والنفايات الخطرة: سيتم التخلص من مياه الصرف الصحي الناتجة
عن المشروع على الأغلب من خلال محطة معالجة وادي موسى أو معانء بينما سيتم التخلص من النفايات الصلبة
من خلال مكب نفايات البسطة (للنفايات البلدية) وشعبة الدبة (لمخلفات البناء). وسيتم التخلص من النفايات الخطرة
على الأغلب من خلال محطة سواقة لمعالجة النفايات الخطرة. جميع الكميات الناتجة خلال مرجلتي الإنشاء والتشغيل
تعد ضئيلة» ومن المتوقع التعامل معها بسهولة باستخدام المرافق المذكورة أعلاه.

‎2٠3‏ شبكات الطرق: تم تنفيذ دراسة للنقل تم من خلالها تحليل المسار الكامل لنقل مكونات المشروع من ميناء العقبة إلى
موقع المشروع. توصلت الدراسة أن المسار المقترح لنقل مكونات المشروع مجدي إلا أن هناك بعض التغييرات التي
ينبغي أخذها بالحسبان مثل الجسور التي ينبغي التحول عنها (بسبب الحمولة الثقيلة للشاحنات) من خلال التحويلات
الموجودة على الطرق السريعة. سيتم تقديم الدراسة للهيئات الحكومية المعنية للحصول على الموافقة على التغييرات
أعلاه ليتم استكمالها قبل البدء بأي أعمال نقل.

‏4. الطيران» والاتصالات: ووصلات الراديو والتلفزيون: تم القيام بالتواصل بشكل رسمي مع الجهات الحكومية المعنية
المسؤولة عن عناصر البنى التحتية ذات الصلة. لم يتم إيصال أي قضايا مثيرة للقلق من قبل هذه الهيئات فيما يتعلق
بالمشروع.؛ إلا أن هنالك متطلبات روتينية إضافية ينبغي توفيرها من قبل المطور في مرحلة لاحقة من تطوير
المشروع.

‏0.0 الصحة والسلامة المهنية

‏سيكون هناك خلال مرحلتي الإنشاء والتشغيل أخطار عامة على الصحة والسلامة المهنية على العمال والتي تزيد من مخاطر الإصابة
والوفاة الناتجة عن الحوادث. وهي تتضمن المخاطر الناتجة عن العمل على المرتفعات؛ الحروق والصدمات الكهربائية» الآليات المتحركة»

‏سيتم تحضير خطة مفصلة للصحة والسلامة المهنية لمرحلتي الإنشاء والتشغيل. والهدف منها ضمان صحة وسلامة جميع العاملين من
أجل الحفاظ على سير العمل في الموقع وتجنب الحوادث.

‏2.1 صحة. وسلامة» وأمن المجتمع

‏«أءا | عووم

«لكتلومع مذ برو دمدصبك امءزصطعع1-مملز -عععزمرط رعنسوم وصآانا تإعزه8-لم

تعد الآثار الرئيسية المتوقعة خلال مرحلة التشغيل تلك المرتبطة بالضجيج ووميض الظل الناتج عن التوربينات أثناء عملها.
ينتج الضجيج عن الآثار الميكانيكية وحركة الرياح؛ تنتج الأصوات الناتجة عن الحركة الميكانيكية من الآليات أما الأصوات الناتجة عن
حركة الرياح فهي تنتج عن حركة الهواء حول مراوح وبرج التوربينات. من جهة أخرى يحدث وميض الظل عندما تعبر أشعة الشمس
خلف التوربينات وتلقي بالظل على بعد عدة مات الأمتار بعيداً عن موقع التوربينات. عند دوران مراوح الدوارء يمر الظل من نفس
النقطة ويؤدي لأثر يعرف 'بوميض الظل". قد يتسبب كلا من هذين الأثرين في الإزعاج للمستقبلات وسكان القرى المجاورة.

لدراسة هذه الآثار» تم استخدام برمجيات إعداد النماذج للتنبؤ بانتشار الضجيج الناتج عن توربينات الرياح والمستوى المتوقع من وميض
الظل على المستقبلات القريبة والتي تشمل قرى الراجف ودلاغة ورصيص وطيبة وفردخ وصدقة.

فيما يتعلق بالضجيج. تم الأخذ بعين الاعتبار عند إعداد النموذج الافتراضات الأسوأ. ومن ثم تمت مقارنة النتائج مع "التعليمات الأردنية
لتقليل وتجنب الضجيج لعام 2003" والتي تتطلب مستويات قصوى مسموح بها تبلغ في القرى 5008 و 4008/8 خلال النهار والليل
بالترتيب.

تظهر نتائج النموذج أن الحدود القصوى المسموح بها للضجيج المحددة ضمن التعليمات لا يتم تجاوزها في أغلبية القرى القريبة» باستثناء
مناطق صغيرة محددة من قرية الراجف - حيث يتم تخطي هذه الحدود خلال الليل فقط. وعند دراسة هذه المنطقة بشكل أكبر» نجد أن
المناطق المحددة التي يتوقع فيها هذه التجاوزات (وهي المناطق التي تحاذي الخط البرتقالي /5008 في الشكل أدناه) تتضمن عدد من
المساكن (المحددة باللون الأزرق في الشكل أدناه). هذه التجاوزات ناتجة عن عدد محدد من التوربينات موجودة في الجزء الشمالي الغربي
من موقع المشروع.

مع ذلك؛ ولضمان الامتثال بالحدود الواردة في التعليمات خلال الليل؛ يتطلب تقييم الأثر البيئي والاجتماعي من المطور أن يقوم بتنفيذ
استراتيجية تشغيل توربينات الرياح التي تتسبب بالضجيج بطاقة أقل. بالإضافة لذلك» ينبغي وجود آلية للتظلم ليتمكن المجتمع المحلي من
تقديم الشكاوي المتعلقة بالإزعاج المرتبط بالتوربينات (إلا أنه من المستبعد حدوث ذلك بعد تنفيذ استراتيجية تقليل طاقة التشغيل). ولكن»
في مثل هذه الحالات؛ ينبغي تنفيذ إجراءات التعويض للحد من هذه الآثار مثلاا من خلال النوافذ المخفضة للصوت (الزجاج المزدوج)»
زراعة الأشجار والشجيرات. سيكون هناك مرحلة أخرى من التقييم» من أجل تنفيذ منهجية احترازية ولضمان عدم تحول الضجيج لمسألة
تثير القلق في المشروع.

أما فيما يتعلق بوميض الظلء فقد تم الأخذ بالاعتبار عند إعداد النموذج الافتراضات الأسوأ. ومن ثم تمت مقارنة النتائج مع تعليمات
مؤسسة التمويل الدولية لطاقة الرياح (2015 ,150) والتي تنص على أن لا تتخطى آثار وميض الظل 30 ساعة في العام و 30 دقيقة
في اليوم.

تشير النتائج إلى أن وميض الظل الناتج عن توربينات الرياح لا يشكل مشكلة في أي من القرى أو المستقبلات القريبة» باستثناء قرية
الراجفء والتي من المتوقع أن تتعرض لوميض الظل لمدة تتجاوز 30 ساعة في العام و 30 دقيقة في اليوم. يظهر التحليل أن حوالي 10
أبنية فقط موجودة في هذه المناطق. إلا أنه تجدر الإشارة إلى أن أثر وميض الظل في الواقع يتوقع أن يدوم ثلث المدة المحسوبة في
السيناريو الأسوأ.

على الرغم من ذلكء يتطلب تقييم الأثر البيئي والاجتماعي إيجاد آلية للتظلم تمكن المجتمع المحلي من تقديم الشكاوي المتعلقة بالإزعاج
الناتج عن وميض الظل بسبب التوربينات (على الرغم من أن هذا خيار مستبعد نظرأ للآثار الواقعية لوميض الظل). في هذه الحالات»
يجب تنفيذ إجراءات التعويض المناسبة للحد من هذه الآثارء مثل زراعة الأشجار والشجيرات كحاجز لوميض الظل و/ أو توفير ستائر
للنوافذ.

»«« | عووم

اكزلومع مآ ته توبك امعزمطعع1-ممل! -عععزممط معبيوط ل وآلالا زعزه8-ام
تشمل الآثار الأخرى على صحة وسلامة المجتمع الآثار الناتجة عن وصول الجمهور إلى مكونات المشروع. الآثار الناتجة عن تطاير
الجليد// المراوح عن التوربينات؛ وغيرها. إلا أن هذه الآثار تعتبر غير هامة» كما تم تحديد إجراءات التخفيف والمتابعة المناسبة ضمن
تقييم الأثر البيني والاجتماعي للتحكم بهذه الآثار.

الشكل 8: خطوط الضجيج لمواقع المستقبلات المتأثرة المحتملة في الراجف

2. الظروف الاجتماعية- الاقتصادية.

يلتزم المطور بالمسؤولية الاجتماعية وإشراك وتنمية المجتمع المحلي. ويسعى المطور إلى توظيف أفراد من المجتمع المحلي لأقصى حد
ممكن خلال مرحلة الإنشاء والتشغيل للعمالة الماهرة وغير الماهرة. وقد يكون التوظيف خلال مرحلة الإنشاءء للمساعدة الإدارية والأمنية
بالإضافة لذلك إلى العمالة غير الماهرة لأعمال الإنشاءء إلا أنه لم يتم تحديد عدد الوظائف حتى الآن.

خلال مرحلة التشغيل» قد تشمل توفير فرص وظيفية للمجتمعات المحلية مثل الأمن» السائقين» والمساعدة الإدارية» وسيقوم المطور بتقديم
برامج بناء القدرات والتدريب (بالتعاون مع مشغل المشروع) لحوالي 10 من أفراد المجتمع المحلي الذين يتم اختيارهم لضمان تمتعهم
بالمهارات والمؤهلات المطلوبة.

كما سيكون هناك مرحلة أخرى من التقييم للتأكد من أن مزايا المشروع سيتم تخصيصها بأقصى قدر ممكن من العدالة» وتقليل الآثار
المحتملة» مع الأخذ بعين الاعتبار الظروف المحلية بما في ذلك الظروف الخاصة بالمجموعات الضعيفة.

سيقدم مطور المشروع المزيد من التفاصيل حول العدد النهائي لفرص العمل الموجودة لكل من العمالة الماهرة وغير الماهرة خلال
مراحل المشروع إضافة إلى البرامج التدريبية وبرامج بناء القدرات. ستتوفر هذه المعلومات ضمن خطة العمل الاجتماعية التي سيتم
تحضيرها من قبل المطور والتي ستقدم جميع المعلومات وخطط العمل اللازمة لإشراك المجتمع.

»م | عهوم

طوذلومع مأ لررو دبك امعزمطءع7-مملح - عع عزممع عع ريوط ملالا تإعزه ج-امم
وأخيراًء سيقوم المطور بإعداد برنامج مسؤولية الشركة الاجتماعية. سيتضمن هذا البرنامج تقييماً للاحتياجات لتحديد مشاريع التنمية ذات

الأولوية التي تقدم الفائدة لكافة أفراد المجتمعات المحلية. بناء على مخرجات تقييم الاحتياجات؛ سيتم إعداد برنامج مسؤولية الشركة
الاجتماعية وخطة العمل التي تحدد المشاريع ذات الأولوية التي سيتم تطويرهاء والميزانية المخصصة للمشروعء والخطة الزمنية للتنفيذ»

ألم | عووم

«لكتلومع مذ برو دمدصبك امءزصطعع1-مملز -عععزمرط رعنسوم وصآانا تإعزه8-لم

المتابعة والإدارة البيئية والاجتماعية

يحتوي تقييم الأثر البيئي والاجتماعي على نموذج خطة لإدارة ومتابعة الآثار البيئية والاجتماعية خلال الإنشاء» والتشغيل» ووقف التشغيل
للمشروع. وستشكل عملية المتابعة جزءاً هامأ من عملية تنفيذ وتشغيل المشروع. وفقا 'لتعليمات الأثر البيئي 'رقم 37 لعام 2005؛ فإن
المنظم (وزارة البيئة)ء سيكون مسؤولا عن القيام بمتابعة الامتثال لضمان التزام الجهة المسؤولة بمتطلبات خطة الإدارة البيئية
والاجتماعية.

خلال مرحلتي الإنشاء والتشغيل؛ ستتم مراقبة بعض الأنشطة؛ والمؤشرات؛ والمستقبلات البيئية والاجتماعية مثل الطيورء والتنوع
الحيويء والآثارء إلخ. وقد تتضمن المراقبة الملاحظات والتسجيلات؛ وقد تتضمن جمع البيانات والعينات. وسيتم طلب تقارير المراقبة
خلال مرحلتي الإنشاء والتشغيل. وستساهم نتائج المراقبة في تقييم الآثار التراكمية طويلة الأمدء إن وجدت. وفي حال تكرار المشاكل؛
يمكن تطوير إجراءات تخفيف تكييفيه وتنفيذها.

سيتم تعيين عالم طيور مستقل للقيام بمراقبة الطيور والخفافيش وفقاً للممارسات العالمية الأفضل. وسيتضمن ذلك فترة مراقبة تمتد 3
سنوات بعد الإنشاء. وسيقوم عالم الطيور المستقل بإعداد التوصيات التي تشمل الإجراء/ الإجراءات التي تهدف للحد من الآثار التي تشمل
(فيما يتعلق بالتوربينات) الإدارة والتشغيل. وسيتم تزويد المقرضين بتقرير سنوي ويتم تقديمه من قبل عالم الطيور المستقل إلى الجمعية
الملكية لحماية الطبيعة ومؤسسة 8]ا 81/0.

من أجل ضمان تنفيذ عقود المطور وعقود الإنشاء والصيانة لعمليات تتسق مع متطلبات الاستثمار الأردنية والعالمية؛ تم الاتفاق على خطة
عمل اجتماعي وبيئي للمشروع.؛ والتي ستضمن التنفيذ الكامل لضوابط الإدارة» والتقييمات الإضافية؛ والمراقبة الحالية في المشروع.

»م | عهوم

المزيد من المعلومات وبيانات الاتصال

«لكتلومع مذ برو دمدصبك امءزصطعع1-مملز -عععزمرط رعنسوم وصآانا تإعزه8-لم

تتوفر الوثائق التحضيرية الكاملة للمشروع.؛ بما في ذلك تقييم الأثر البيئي والاجتماعي (والملاحقء والتي تشمل خطة الإدارة البيئية
والاجتماعية) والملخص غير الفني والسياسة العلمية والبيئية على موقع المطور الإلكتروني .(/0]168:/10000/.9006.6000). بالإضافة

لذلك تتوفر النسخ المطبوعة في الهيئات التالية:

1 وزارة البيئة

الموقع: عمان - أم أذينة - شارع الملك فيصل بن عبد العزيز - بناية رقم. 38

ص.ب: 1408

الرمز البريدي: 11941
المدينة: عمان

هاتف: 5560113 6 962
فاكس: 5560288 6 962

بريد إلكتروني: 1010©0770©/1.0010.[0

2 سلطة إقليم البترا التنموي السياحي

الموقع: وادي موسىء الأردن

ص.ب: 28 وادي موسى

المدينة: وادي موسى

هاتف: 2157093 3 962

فاكس: 2157091 3 962

بريد إلكتروني: 0ز.13.9010م1010©01010©2

3. محافظة معان - وحدة التنمية المحلية

الموقع: معان - لواء قصبة معان - شارع المحافظة - مبنى محافظة معان

المدينة: معان
هاتف: 2132004 3 962
فاكس: 2131434 3 962

م | عووم

